DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.  	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Sauer et al. (US 2005/0203380 A1) A surgical system comprising: an extended reality (“XR”) headset configured to be worn by a user during a surgical procedure and including a see-through display screen (“FIG. 2 depicts a video-see-through augmented reality system setup according to an embodiment of the invention, including a stereo head mounted display (HMD) 10 with tracking 11 and scene cameras 12 and a marker set 13 surrounding an interventional workspace and a calibration phantom 20.” [0024] “To visualize a hand-held surgical instrument, such as a biopsy needle, inside the patient's body in the AR video view, the patients body pose needs to be tracked. A cluster of retro-reflective markers 14 can be attached to the biopsy needle from which the rigid body transformation between this cluster 14 and the tracker camera for each video frame can be estimated. The pose of this hand-held instrument with respect to the scanner table can then easily be deduced from the estimated head pose from the same video frame, a procedure referred to as instrument tracking.” [0027]) Sauer also teaches generate a shape and a pose of the virtual model of the planned instrument attachment based on predetermined information associated with the planned instrument attachment and based on a pose of the instrument relative to the XR headset. (“The pose of this hand-held instrument with respect to the scanner table can then easily be deduced from the estimated head pose from the same video frame, a procedure referred to as instrument tracking.” [0027] “the tracked instrument, such as the biopsy needle, includes a marker attachment containing set of retro-reflective markers. The size and shape of the markers are designed so that they are differentiable from the scanner table marker set within the tracking camera images.” [0029] “the pose of the instrument being used for the intervention procedure is determined with respect to the scanning table from optical markers attached to the instrument, and, at step 57, the respiration of the patient is monitored. This information regarding the patient's body pose, the instrument's pose, and patient's respiration is used, along with an MRI or other modality image to generate a visual representation of the patient, the intervention target, the instrument, and tracking path to guide the instrument in the stereoscopic guidance display of the HMD at step 58.” [0035])
Claims 14 and 20 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “display a virtual model of a planned instrument attachment and to allow at least a portion of a real-world scene to pass therethrough for viewing by the user,” Claims 14 and 20 are similar in scope to claim 1, and they are allowed under similar rationale.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619